Citation Nr: 1007413	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement an increased rating for diabetes mellitus type 
II, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
Veteran's claim for an increased rating for his diabetes.


FINDING OF FACT

The Veteran's diabetes has required insulin and at times a 
restricted diet, but not regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a September 2005 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
an increased rating for diabetes.  This letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the September 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a December 2008 letter.  This letter also 
contained the language of the diagnostic code (DC) applicable 
to diabetes (DC 7913, discussed below), and additional 
language in compliance with a since vacated Court decision.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in a September 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded an October 
2005 VA examination and a February 2009 VA-authorized 
examination.  These examinations were adequate because they 
addressed the symptoms listed in the applicable criteria as 
discussed below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for diabetes 
is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, as explained below, the uniform 20 percent 
rating is proper and a higher rating is not warranted for any 
time during the appeal period.

The Veteran is receiving a 20 percent rating for his diabetes 
under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 
rating of 20 percent is assigned for diabetes requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted when 
the diabetes requires insulin, restricted diet, and 
regulation of activities. A 60 percent rating is warranted 
when the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent rating is warranted when 
the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  While the 
Veteran has complications associated with diabetes, including 
peripheral neuropathy of each lower extremity for which he 
has been granted service connection and is receiving separate 
ratings, as well as erectile dysfunction for which he has 
been granted special monthly compensation, the issue on this 
appeal concerns only his rating for diabetes under DC 7913.

The definition of "regulation of activities" in the 
criteria for a 100 percent rating, i.e., "the avoidance of 
strenuous occupational and recreational activities," applies 
to the "regulation of activities" criterion for a 40 
percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363 (2007).  Moreover, because of the successive 
nature of the rating criteria, such that the evaluation for 
each higher disability rating includes the criteria of each 
lower disability rating, each of the three criteria listed in 
the 40 percent rating must be met in order to warrant such a 
rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  
In addition, a 40 percent rating under DC 7913 requires 
medical evidence that occupational and recreational 
activities have been restricted. Camacho, 21 Vet. App. at 
363-364.  The Veteran's claim for an increased rating for his 
diabetes must be denied because neither his contentions nor 
the evidence reflects that there has been regulation of 
activities as defined in DC 7913.

The Veteran's statement accompanying his April 2007 
substantive appeal (VA Form 9) and his representative's 
October 2009 statement (VA Form 646), argued that a higher 
rating was warranted because the Veteran was taking insulin 
and his doctors had to change the dosage and frequency in 
order to control his blood sugars, thus indicating the 
worsening of his diabetes.  In his August 2006 notice of 
disagreement, the Veteran indicated that he took insulin two 
times per day as well as other medications, and that he had a 
special diet due to his diabetes.  He also noted that he had 
to cut his toenails frequently, that he wore diabetic shoes, 
socks, insoles, and that he walked with a cane.  However, 
none of these allegations indicates that there has been 
avoidance of strenuous occupational and recreational 
activities warranting a 40 percent rating under DC 7913.

Moreover, such avoidance of strenuous occupational and 
recreational activities is not shown by the evidence.  The 
October 2005 VA examiner noted that the Veteran had been 
placed on insulin within the previous six months, and that 
this had achieved much improved sugar control.  The examiner 
did not indicate that there was a restricted diet or 
regulation of activities; rather, he described the Veteran in 
his concluding comment as an overweight, hypertensive 
diabetic now on insulin with improved control.  An April 2007 
VA examination as to whether there were cardiac-related 
complications of diabetes indicated that the Veteran was not 
on a particular diet and that he did not have limitations or 
restrictions due to his diabetes.  A May 2007 VA treatment 
note indicated that, with regard to his diabetes, the Veteran 
was on insulin and pills, and that his insulin would be 
adjusted.  A May 2008 VA treatment record indicated that 
there was improved control of the Veteran's diabetes and that 
his insulin would be increased.

The February 2009 VA-authorized examiner noted that the 
Veteran was taking only insulin at that time.  He also noted 
that the Veteran followed a restricted diet and saw his 
diabetic care provider very two to three months.  The 
examiner also noted that the Veteran brought a cane with him 
to the examination.  In the discussion section, the examiner 
noted that the Veteran was on high dose insulin therapy with 
blood sugar readings under okay control, although a recent 
hemoglobin reading was 7.7 percent.

As the above reflects that there is no medical evidence that 
occupational and recreational activities have been restricted 
due to the Veteran's diabetes, an essential criterion for a 
40 percent for this disability - regulation of activities - 
has not been met.  Moreover, there is no evidence of the 
ketoacidosis or hypoglycemic reactions required for the 
higher 60 and 100 percent ratings.  The October 2005 VA 
examiner indicated that no history of diabetic ketoacidosis 
and the February 2009 VA-authorized examiner indicated that 
there were no particular episodes of hypoglycemia.  The 
Veteran is therefore not entitled to a schedular rating 
higher than 20 percent at any time during the appeal period.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

While the Veteran has claimed that frequent adjustment of his 
insulin dose reflect that his diabetes is worse than that 
indicated by the 20 percent rating, the fact that his 
diabetes requires insulin is contemplated by the applicable 
rating criteria.  Although frequency of change in insulin 
dose is not a criterion for a higher rating, the Board finds 
that the disability picture due to the Veteran's diabetes is 
fully contemplated in the applicable rating criteria, which 
include whether the Veteran is taking insulin as well as the 
many other symptoms discussed above.  Moreover, there is no 
allegation or indication of marked interference with 
employment, frequent hospitalization, or any other symptoms 
that have rendered impractical the application of the regular 
schedular standards.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.

For the foregoing reasons, the Board finds that the claim for 
an increased rating for diabetes must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the Veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement an increased rating for diabetes mellitus type 
II, currently rated 20 percent disabling, is denied.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


